Title: From George Washington to John Warren, 23 February 1777
From: Washington, George
To: Warren, John

 

Sir
Head Quarters Morris town 23d Feby 1777

I have yours of the 10th Instant. Your continuing to act in the Hospital, upon the uncertainty of being provided for under the new Arrangement, is very commendable, but I can assure you it was ever my Intention to take particular Care that those who had filled their old Stations with reputation, should not be degraded in the new appointments. The plan for the establishment of the General Hospital i[s] now before Congress, and whenever I receive their Approbation, the Officers will be appointed.
I cannot promise that you can be fixed at Rhode Island, but I dare say in the Settleme⟨nt⟩ of the Surgeons and Physicians who are to superintend the different departments, the private conveniencies of Gentlemen will be attended to, if thereby the public will not be injured. I am Sir Yr most obt Servt

Go: Washington

